 

Exhibit 10.4

 

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this "Agreement") is made as of November 1,
2017, by and between Life Storage, Inc., a Maryland corporation (the
"Corporation"), Life Storage LP, a Delaware limited partnership (the "Operating
Partnership" and, collectively with the Corporation, the "Indemnitors"), and
Carol Hansell, a director of the Corporation ("Director").

 

RECITALS

 

WHEREAS, candidates highly qualified for service on the boards of directors of
publicly-held corporations have become increasingly reluctant to serve in that
capacity or in other related capacities unless they are provided with strong
protection through indemnification and insurance against the substantial and
escalating risks of, and potential liability from, claims and actions arising
out of their service to and activities on behalf of such corporations, which
risks, absent such adequate protection, would far outweigh the compensation and
other benefits to such persons of serving as directors;

 

WHEREAS, although the Board of Directors of the Corporation (the "Board") has
determined that, in order to attract and retain such persons to serve on the
Board, the Corporation will attempt to maintain on an ongoing basis, at its sole
expense, liability insurance to protect persons serving on the Board and in
other related capacities from certain liabilities, the Board recognizes that
such insurance may be available to it in the future only at higher premiums and
with more exclusions from its coverage, which reduces the value of such
insurance to directors and increases the importance of indemnification by the
Corporation to protect directors against such liabilities;

 

WHEREAS, it is essential for the Corporation to be able to attract and retain
the most capable persons available to serve on the Board, and the uncertainties
relating to such insurance and indemnification has increased the difficulty of
attracting and retaining such persons;

 

WHEREAS, the Corporation indirectly controls the Operating Partnership (through
its ownership of the general partner of the Operating Partnership (the "General
Partner")) and conducts substantially all of its business through the Operating
Partnership, such that the Operating Partnership would benefit from the
Corporation's ability to attract and retain the most qualified persons to serve
on its Board of Directors;

 

WHEREAS, in order to induce the most qualified persons to serve and continue to
serve as directors of the Corporation, the Indemnitors desire to provide
directors with specific contractual assurance of their rights to full
indemnification against litigation risks and expenses associated with their
service as a director of the Corporation and in other related capacities
regardless of, among other things, any amendment to or revocation of the
Corporation's charter or Bylaws or any change in the ownership of the
Corporation or in the composition of the Board;

 

WHEREAS, the Indemnitors intend that this Agreement will provide Director with
greater protection than that which is provided by the Corporation's charter and
Bylaws, the Agreement of Limited Partnership of the Operating Partnership and
that this Agreement shall supplement and be in furtherance of the By-laws of the
Corporation and any resolutions adopted pursuant thereto as well as the
Agreement of Limited Partnership of the Operating Partnership, shall not be
deemed a substitute therefor, and shall not diminish or abrogate any rights of
Director thereunder;

 

WHEREAS, Director is relying upon the rights afforded under this Agreement in
deciding to begin serving or continue to serve as a director of the Corporation;
and

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and in order to induce Director to serve as or to continue to serve as a
director of the Corporation and in consideration of Director's so serving, the
Indemnitors and Director do hereby covenant and agree as follows:

 

 

--------------------------------------------------------------------------------

 

Section 1.  Services to the Corporation.  Director agrees to continue to serve
as a director of the Corporation and may serve as a director, officer, employee,
agent or fiduciary of one or more Covered Entities (as defined below).  Director
may at any time and for any reason resign from any such position (subject to any
other contractual obligation or any obligation imposed by operation of law), in
which event the Corporation shall have no obligation under this Agreement to
continue Director in any such position.  This Agreement shall not be deemed an
employment contract between Director and the Corporation (or any Covered
Entity).  The foregoing notwithstanding, this Agreement shall continue in force
after Director has ceased to serve as a director of the Corporation or otherwise
ceased to have Corporate Status (as defined below).

 

Section 2.  Definitions.  As used in this Agreement:

 

 (a)          A "Change in Control" shall be deemed to occur upon the earliest
to occur after the date of this Agreement of any of the following events:

 

 (i)           Acquisition of Stock by Third Party.  Unless explicitly approved
by the Incumbent Board (as defined below), any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Corporation representing 20% or more of the combined voting
power of the Corporation's then outstanding securities;

 

 (ii)           Change in Board of Directors.  A change in the composition of
the Board of Directors of the Corporation such that the individuals who, as of
the date hereof, constitute the Board of Directors of the Corporation (such
Board of Directors shall be hereinafter referred to as the "Incumbent Board")
cease for any reason to constitute at least a majority of the Board of Directors
of the Corporation; provided, however, for purposes of this clause (ii), any
individual who becomes a member of the Board of Directors of the Corporation
subsequent to the date hereof whose election, or nomination for election by the
Corporation's shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board of Directors of the Corporation
and who were also members of the Incumbent Board (or deemed to be such pursuant
to this provision) shall be considered as though such individual were a member
of the Incumbent Board; but, provided, further, that any such individual whose
initial assumption of office occurs as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board of Directors of the Corporation shall not be so considered as a member of
the Incumbent Board; or

 

 (iii)           Corporation Transactions.  The effective date of a merger or
consolidation of the Corporation with any other entity, other than a merger or
consolidation which would result in the voting securities of the Corporation
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 60% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity;

 

 (iv)           Liquidation.  Unless the liquidation is explicitly approved by
the Incumbent Board, the approval by the shareholders of the Corporation of a
complete liquidation of the Corporation, or a plan therefor, or an agreement for
the sale or disposition by the Corporation of all or substantially all of the
Corporation's assets; and

 

 (v)           Other Events.  Unless the event is explicitly approved by the
Incumbent Board, there occurs any event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, as hereinafter defined, regardless of whether the Corporation
is then subject to such reporting requirement.

 

Solely for purposes of this Section 2(a), the following terms shall have the
following meanings:

 

(A)           "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

 

- 2 -

--------------------------------------------------------------------------------

 

(B)           "Person" shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act and, for greater clarity, shall include, without
limitation, any entity or "group" within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act; provided, however, that Person shall exclude (i)
the Corporation, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation, and (iii) any corporation owned,
directly or indirectly, by the shareholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation.

 

(C)           "Beneficial Owner" shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act; provided, however, that Beneficial Owner
shall exclude any Person otherwise becoming a Beneficial Owner by reason of the
shareholders of the Corporation approving a merger, consolidation or other
business combination of the Corporation with another entity.

 

 (b)           "Corporate Status" describes the status of a person who is or was
a director, officer, employee, agent or fiduciary of the Corporation or any
Covered Entity.

 

 (c)           "Covered Entity" shall mean the Corporation, the Operating
Partnership, the General Partner and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
entity or enterprise (as well as any domestic or foreign predecessor entity of
each such entity in a merger, consolidation or other transaction) of which
Director is, was or may be deemed to be serving at the request of the
Corporation as a director, officer, employee, partner (limited or general),
trustee, agent or fiduciary.  References to "serving at the request of the
Corporation" shall include any service as a director, officer, employee, partner
(limited or general), trustee, agent or fiduciary of a Covered Entity which
imposes duties on, or involves services by, such director, officer, employee,
partner (limited or general), trustee, agent or fiduciary with respect to an
employee benefit plan, its participants or beneficiaries.

 

 (d)           "Disinterested Director" means a director of the Corporation who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Director.

 

 (e)           "Disqualifying Conduct" means (A) the act or omission of Director
was material to the matter giving rise to the Proceeding and (1) was committed
in bad faith or (2) was the result of active and deliberate dishonesty, (B)
Director actually received an improper personal benefit in money, property or
services, or (C) in the case of any criminal Proceeding, Director had reason to
believe that his conduct was unlawful.

 

 (f)           "Expenses" shall include all reasonable attorneys' fees,
retainers, court and arbitration costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
scanning and data processing charges, electronic legal research and other
database charges, telephone charges, postage, delivery service fees, and all
other disbursements or expenses of the types customarily incurred in connection
with prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, or otherwise participating in, a
Proceeding.  Expenses also shall include (i) Expenses incurred in connection
with any appeal resulting from any Proceeding, including the premium, security
for, and other costs relating to any cost bond, supersede as bond, or other
appeal bond or its equivalent, and (ii) for purposes of Section 12(d) only,
Expenses incurred by Director in connection with the interpretation, enforcement
or defense of Director's rights under this Agreement, by litigation or
otherwise.  Expenses, however, shall not include amounts paid in settlement by
Director or the amount of judgments or fines (including any excise tax assessed
with respect to any employee benefit plan) against Director.

 

 (g)           "Independent Counsel" means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and that neither
presently is, nor in the past five years has been, retained to represent any of
the following:  (i) the Indemnitors or Director in any matter material to either
such party (other than with respect to matters concerning Director under this
Agreement, or of other Directors under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term "Independent
Counsel" shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Indemnitors or Director in an action to determine
Director's rights under this Agreement.  The Indemnitors agrees to pay the
reasonable fees and expenses of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all Expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

 

- 3 -

--------------------------------------------------------------------------------

 

 (h)           "Losses" means Expenses, judgments, costs, fines (including any
excise tax assessed with respect to any employee benefit plan) and amounts paid
in settlement actually incurred by Director (net of any related insurance
proceeds or other indemnification payments received by Director or paid on
Director's behalf as described in Section 7(a)).

 

 (i)           "Proceeding" shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Corporation or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Director was, is or may be involved as a party or otherwise by
reason of Director's Corporate Status or by reason of any action taken by him or
of any action or omission on his part in connection with Director's Corporate
Status, in each case regardless of whether Director retains Corporate Status at
the time any liability or expense is incurred for which indemnification,
reimbursement, or advancement of expenses can be provided under this
Agreement.  However, a "Proceeding" does not include an action, suit or
proceeding initiated by Director to enforce his rights under this Agreement.

 

Section 3.  Indemnification.  The Indemnitors shall indemnify Director and hold
Director harmless against any and all Losses in connection with any present or
future threatened, pending or completed Proceeding, regardless of whether such
Proceeding is by or in the right of the Corporation, based upon arising from,
relating to, or by reason of Director's Corporate Status; provided, that no
indemnification pursuant to this Section 3 may be made to Director or on
Director's behalf with respect to any Proceeding if a final judgment or other
final adjudication adverse to Director establishes that Director engaged in
Disqualifying Conduct with respect to such Proceeding.

 

Section 4.  Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law and to the extent that Director is a
party to (or a participant in) and is successful, on the merits or otherwise, in
any Proceeding or in the defense of any claim, issue or matter therein, in whole
or in part, the Indemnitors shall indemnify Director against all Expenses
actually and reasonably incurred by him in connection therewith.  If Director is
not wholly successful in such Proceeding, the Indemnitors also shall indemnify
Director against all Expenses reasonably incurred in connection with each
successfully resolved claim, issue or matter and each claim, issue or matter
related to each successfully resolved claim, issue, or matter.  For purposes of
this Section 4 and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter. 

 

Section 5.  Indemnification For Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the fullest extent permitted by applicable
law and to the extent that Director is, by reason of his Corporate Status, a
witness in any Proceeding to which Director is not a party, he shall be
indemnified by the Indemnitors against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.

 

Section 6.  Additional Indemnification.

 

 (a)           Notwithstanding any limitation in Sections 3 or 4, the
Corporation shall indemnify Director to the fullest extent permitted by
applicable law if Director is a party to or threatened to be made a party to any
Proceeding (including a Proceeding by or in the right of the Corporation to
procure a judgment in its favor) against all Losses of Director in connection
with the Proceeding.

 

 (b)           For purposes of this Agreement, the meaning of the phrase "to the
fullest extent permitted by applicable law" shall include the following:

 

 (i)           with respect to the Corporation:

 

(A)           to the fullest extent permitted by the provisions of Maryland law
that authorize, permit or contemplate additional indemnification by agreement,
or the corresponding provisions of any amendment to or replacement of such
provisions of Maryland law; and

 

- 4 -

--------------------------------------------------------------------------------

 

(B)           to the fullest extent authorized or permitted by any amendments to
or replacements of such provisions of Maryland law adopted after the date of
this Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

 

 (ii)           with respect to the Operating Partnership:

 

(A)           to the fullest extent permitted by the provisions of Delaware law
that authorize, permit or contemplate additional indemnification by agreement,
or the corresponding provisions of any amendment to or replacement of such
provisions of Delaware law; and

 

(B)           to the fullest extent authorized or permitted by any amendments to
or replacements of such provisions of Delaware law adopted after the date of
this Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

 

Section 7.  Exclusions.  Notwithstanding any provision in this Agreement,
neither of the Indemnitors shall be obligated under this Agreement to make any
indemnity or advance in connection with any claim made against Director: 

 

 (a)           for which payment has actually been made to or for the account of
Director under any insurance policy, other indemnity provision, contract or
agreement, except with respect to any excess beyond the amount paid to Director
under any insurance policy, other indemnity provision, contract or agreement;

 

 (b)           for (i) an accounting of profits made from the purchase and sale
(or sale and purchase) by Director of securities of the Corporation that did, in
fact, violate Section 16(b) of the Exchange Act or (ii) any reimbursement of the
Corporation by Director of any bonus or other incentive-based or equity-based
compensation or of any profits realized by Director from the sale of securities
of the Corporation, as required in each case under the Exchange Act;

 

 (c)           except as otherwise provided in Section 12(d) of this Agreement,
in connection with any Proceeding (or any part of any Proceeding) initiated by
Director, including any Proceeding (or any part of any Proceeding) initiated by
Director against the Corporation or its directors, officers or employees, unless
(i) the Board of Directors of the Corporation authorized the Proceeding (or any
part of any Proceeding) prior to its initiation, or (ii) the Corporation
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Corporation under applicable law; or

 

 (d)           in the event that the Indemnitors are advised, in a written
opinion of their regular outside legal counsel, that their performance of any
provision of this Agreement would violate Section 13(k) of the Exchange Act,
then the parties agree to revise and replace such provision in a manner that
will result in a new provision that does not violate such provision and the
legal effect of which comes as close as possible to what the parties had
intended to achieve with the original provision.

 

Section 8.  Advances of Expenses.  Notwithstanding any provision of this
Agreement to the contrary, the Indemnitors shall advance, to the extent not
prohibited by law, the Expenses incurred by Director (or reasonably expected to
be incurred by Director during the six months following any such request) in
connection with any Proceeding, and such advancement shall be made within 30
days after the receipt by the Indemnitors of a statement or statements
requesting such advances from time to time, whether prior to or after final
disposition of any Proceeding.  Advances shall be unsecured and interest
free.  Advances shall be made without regard to Director's ability to repay the
amounts advanced and without regard to Director's ultimate entitlement to
indemnification under the other provisions of this Agreement.  Advances shall
include any and all reasonable Expenses incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Indemnitors to support the advances claimed.  The Director
shall qualify for advances from the Operating Partnership upon the execution and
delivery to the Indemnitors of this Agreement, which shall constitute an
undertaking providing that Director undertakes to repay the advance to the
extent that it is ultimately determined that Director is not entitled to be
indemnified by the Operating Partnership.  To qualify for advances from the
Corporation, Director must execute and deliver to the Corporation (a) a written
undertaking providing that Director undertakes to repay the advance to the
Corporation to the extent that it is ultimately determined that Director is not

- 5 -

--------------------------------------------------------------------------------

 

entitled to be indemnified by the Corporation and (b) a written affirmation by
Director of Director's good faith belief that the standard of conduct necessary
for indemnification by the Corporation as authorized by Maryland law and this
Agreement has been met.  This Section 8 shall not apply to any claim made by
Director for which indemnity is excluded pursuant to Section 7.

 

Section 9.  Procedure for Notification and Defense of Claim.

 

 (a)           Director shall notify the Indemnitors in writing of any matter
with respect to which Director intends to seek indemnification or advancement of
Expenses hereunder as soon as reasonably practicable following the receipt by
Director of written notice thereof.  The written notification to the Indemnitors
shall include a description of the nature of the Proceeding and the facts
underlying the Proceeding.  To obtain indemnification under this Agreement,
Director shall submit to the Indemnitors a request, including therein or
therewith such documentation and information as is reasonably available to
Director and is reasonably necessary to determine whether and to what extent
Director is entitled to indemnification following the final disposition of such
action, suit or proceeding.  The omission by Director to notify the Indemnitors
hereunder will not relieve the Indemnitors from any liability which they may
have to Director hereunder or otherwise than under this Agreement, and any delay
in so notifying the Indemnitors shall not constitute a waiver by Director of any
rights under this Agreement.  The Secretary of the Corporation shall, promptly
upon receipt of such a request for indemnification, advise the Board and the
General Partner in writing that Director has requested indemnification.

 

 (b)           Each of the Indemnitors will be entitled to participate in the
Proceeding at its own expense.

 

Section 10.  Procedure Upon Application for Indemnification.

 

 (a)           Upon written request by Director for indemnification pursuant to
the first sentence of Section 9(a), a determination, if required by applicable
law or this Agreement, with respect to Director's entitlement thereto shall be
made in the specific case:

 

 (i)           if a Change in Control shall have occurred, by Independent
Counsel selected in accordance with Section 10(b) in a written opinion to the
Board, a copy of which shall be delivered to Director; or

 

 (ii)           if a Change in Control shall not have occurred, in the following
manner:

 

(A)           by the Board acting by majority vote of  a quorum of Disinterested
Directors; or

 

(B)           if such a quorum is not obtainable or, even if obtainable, a
quorum of Disinterested Directors, acting by majority vote, so directs, (x) by
the Board upon the opinion in writing of Independent Counsel selected in
accordance with Section 10(b), or (y) by the shareholders of the Corporation.

 

If it is so determined that Director is entitled to indemnification, payment to
Director shall be made within ten days after such determination.  Director shall
cooperate with the person, persons or entity making such determination with
respect to Director's entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Director and reasonably necessary to such
determination.  Any costs or expenses (including attorneys' fees and
disbursements) incurred by Director in so cooperating with the person, persons
or entity making such determination shall be borne by the Indemnitors
(irrespective of the determination as to Director's entitlement to
indemnification) and the Indemnitors hereby indemnifies and agrees to hold
Director harmless therefrom.

 

- 6 -

--------------------------------------------------------------------------------

 

 (b)           In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 10(a) hereof, the
Independent Counsel shall be selected as provided in this Section 10(b).  If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Board, and the Corporation shall give written notice to Director
advising him of the identity of the Independent Counsel so selected.  If a
Change in Control shall have occurred, the Independent Counsel shall be selected
by Director (unless Director shall request that such selection be made by the
Board, in which event the preceding sentence shall apply), and Director shall
give written notice to the Corporation advising it of the identity of the
Independent Counsel so selected.  In either event, Director or the Corporation,
as the case may be, may, within ten days after such written notice of selection
shall have been given, deliver to the Corporation or to Director, as the case
may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of "Independent Counsel" as defined in
Section 2, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Counsel.  If such written objection is so
made, the Independent Counsel so selected may not serve as Independent Counsel
unless and until such objection is withdrawn or a court or an arbitrator has
determined that such objection is without merit.  If, within 20 days after the
later of submission by Director of a written request for indemnification
pursuant to Section 10(a) hereof and the final disposition of the Proceeding, no
Independent Counsel shall have been selected and not objected to, either the
Corporation or Director may petition a court of competent jurisdiction or
commence an arbitration before a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association for resolution of any
objection that shall have been made by the Corporation or Director to the
other's selection of Independent Counsel or for the appointment as Independent
Counsel of a person selected by such court or arbitrator or by such other person
as such court or arbitrator shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 10(a) hereof.  Upon the due commencement of
any judicial proceeding or arbitration pursuant to Section 12(a), Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing).

 

Section 11.  Presumptions and Effect of Certain Proceedings.

 

 (a)           In making a determination with respect to entitlement to
indemnification hereunder, the person or entity making such determination shall,
to the fullest extent permitted by law, presume that Director is entitled to
indemnification under this Agreement if Director has submitted a request for
indemnification in accordance with Section 9(a), and the Indemnitors shall, to
the fullest extent permitted by law, have the burden of proof, by clear and
convincing evidence, to overcome that presumption in connection with the making
by any person, persons or entity of any determination contrary to that
presumption.  Neither the failure of the Corporation (including by its directors
or Independent Counsel) to have made a determination prior to the commencement
of any action or arbitration pursuant to this Agreement that indemnification is
proper in the circumstances because indemnification of Director is not barred
pursuant to the provisions of this Agreement or otherwise, nor an actual
determination by the Corporation (including by its directors or Independent
Counsel) that indemnification of Director is barred pursuant to the provisions
of this Agreement or otherwise, shall be a defense to such action or arbitration
or create a presumption that Director is not entitled to indemnification.  The
termination of any Proceeding or any claim, issue or matter therein by judgment,
settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Director engaged in Disqualifying Conduct.

 

 (b)           Subject to Section 12(e), if the person, persons or entity
empowered or selected under Section 10 to determine whether Director is entitled
to indemnification shall not have made a determination within 60 days (or 30
days if the request was for an advance) after receipt by the Indemnitors of the
request therefor, the requisite determination of entitlement to indemnification
shall, to the fullest extent permitted by law, be deemed to have been made and
Director shall be entitled to such indemnification, absent (i) a misstatement by
Director of a material fact, or an omission of a material fact necessary to make
Director's statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation or information relating thereto; and provided, further, that the
foregoing provisions of this Section 11(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
shareholders pursuant to Section 10(a) and if (A) within 15 days

- 7 -

--------------------------------------------------------------------------------

 

after receipt by the Indemnitors of the request for such determination the Board
of Directors has resolved to submit such determination to the shareholders for
their consideration at an annual meeting thereof to be held within 75 days after
such receipt and such determination is made thereat, or (B) a special meeting of
shareholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 10(a). 

 

 (c)           For purposes of any determination of whether Director acted in
bad faith, Director shall be deemed to have acted in good faith if Director
acted in reliance on the records or books of account of a Covered Entity,
including financial statements, or on information supplied to Director by the
officers of a Covered Entity in the course of their duties, or on the advice of
legal counsel for the Covered Entity or on information or records given or
reports made to the Covered Entity by an independent certified public accountant
or by an appraiser or other expert selected with reasonable care by the Covered
Entity.  The provisions of this Section 11(c) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Director may
be deemed to be entitled to indemnification.

 

 (d)           A person who acted in good faith and in a manner he reasonably
believed to be in the best interests of the participants and beneficiaries of an
employee benefit plan shall be deemed not to have acted in "bad faith" as
referred to in this Agreement.

 

 (e)           The knowledge or actions, or failure to act, of any director,
officer, agent or employee of the Covered Entity shall not be imputed to
Director for purposes of determining the right to indemnification under this
Agreement.

 

Section 12.  Remedies of Director.

 

 (a)           Subject to Section 12(c), in the event that (i) a determination
is made pursuant to Section 10 that Director is not entitled to indemnification
under this Agreement, (ii) advancement of Expenses is not timely made pursuant
to Section 8, (iii) no determination of entitlement to indemnification shall
have been made pursuant to Section 10(a) within 90 days (or 30 days if the
request was for an advance) after receipt by the Indemnitors of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 4 or 5 or the last sentence of Section 10(a)  within ten days after
receipt by the Indemnitors of a written request therefor, or (v) payment of
indemnification pursuant to Section 3 or 6 is not made within ten days after a
determination has been made that Director is entitled to indemnification,
Director shall be entitled to an adjudication by a court of his entitlement to
such indemnification or advancement of Expenses.  Alternatively, Director, at
his option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association.  Director shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Director first has the right to commence such proceeding pursuant to this
Section 12(a); provided, however, that the foregoing clause shall not apply in
respect of a proceeding brought by Director to enforce his rights under
Section 5.  The Indemnitors shall not oppose Director's right to seek any such
adjudication or award in arbitration.

 

 (b)           In the event that a determination shall have been made pursuant
to Section 10(a) that Director is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 12 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Director shall not be prejudiced by reason of that adverse determination.  In
any judicial proceeding or arbitration commenced pursuant to this Section 12 the
Indemnitors shall have the burden of proving by clear and convincing evidence
that Director is not entitled to indemnification or advancement of Expenses, as
the case may be.

 

 (c)           If a determination shall have been made pursuant to Section 10(a)
that Director is entitled to indemnification, the Indemnitors shall be bound by
such determination in any judicial proceeding or arbitration commenced pursuant
to this Section 12, absent (i) a misstatement by Director of a material fact, or
an omission of a material fact necessary to make Director's statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

 

- 8 -

--------------------------------------------------------------------------------

 

 (d)           The Indemnitors shall, to the fullest extent permitted by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 12 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Indemnitors are bound by all the
provisions of this Agreement.  It is the intent of the Indemnitors that Director
not be required to incur legal fees or other Expenses associated with the
interpretation, enforcement or defense of Director's rights under this Agreement
by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Director
hereunder.  The Indemnitors shall indemnify Director against any and all
Expenses and, if requested by Director, shall (within 10 days after receipt by
the Indemnitors of a written request therefor) advance, to the extent not
prohibited by law, such expenses to Director, which are incurred by Director in
connection with any action brought by Director for indemnification or advance of
Expenses from the Indemnitors under this Agreement or under any directors' and
officers' liability insurance policies maintained by the Indemnitors, regardless
of whether Director ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.

 

 (e)           Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, whether by
settlement or otherwise.

 

 (f)           During the interval between the Indemnitors' receipt of
Director's request for indemnification and the later to occur of (a) payment in
full to Director of such indemnification, or (b) a final determination (if
required) pursuant to Sections 10 and 11 that Director is not entitled to
indemnification, the Indemnitors shall protect Director against loss which, for
purposes of this Agreement, shall mean the taking of the necessary steps
(regardless of whether such steps require expenditures to be made by the
Indemnitors at that time) to stay, pending a final determination of Director's
entitlement to indemnification (and, if Director is so entitled, the payment
thereof), the execution, enforcement or collection of any judgments, penalties,
fines (including any excise tax assessed with respect to any employee benefit
plan) or any other amounts for which Director may be liable in order to avoid
his being or becoming in default with respect to any such amounts (such
necessary steps to include, but not be limited to, the procurement of a surety
bond to achieve such stay), within five business days after receipt of
Director's written request therefor, together with a written undertaking by
Director to repay, no later than 60 days following receipt of a statement
therefor from the Indemnitors, amounts (if any) expended by the Indemnitors for
such purpose, if it is ultimately determined (if such determination is required)
pursuant to Sections 10 and 11 that Director is not entitled to be indemnified
against such judgments, penalties, fines (including any excise tax assessed with
respect to any employee benefit plan) or other amounts.

 

Section 13.  Non-exclusivity; Survival of Rights; Insurance; Subrogation.

 

 (a)           The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Director may at any time be entitled under applicable law,
the Corporation's charter, the Corporation's By-laws, the Agreement of Limited
Partnership of the Operating Partnership, the organizational and governing
documents of any Covered Entity, any agreement, a vote of shareholders or a
resolution of directors, or otherwise.  No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Director under this Agreement in respect of any action taken or omitted by such
Director in his Corporate Status prior to such amendment, alteration or
repeal.  To the extent that a change in Maryland law or Delaware law, as
applicable, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Corporation's charter and By-laws, the Agreement of Limited
Partnership of the Operating Partnership and this Agreement, as applicable, it
is the intent of the parties hereto that Director shall enjoy by this Agreement
the greater benefits so afforded by such change.  No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

- 9 -

--------------------------------------------------------------------------------

 

 (b)           To the extent that either of the Indemnitors maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents of such Indemnitor or of any other Covered
Entity, Director shall be covered by such policy or policies in accordance with
its or their terms to the maximum extent of the coverage available for any such
director, officer, employee or agent under such policy or policies.  If, at the
time of the receipt of a notice of a claim pursuant to the terms hereof, either
of the Indemnitors has director and officer liability insurance in effect, such
Indemnitor shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policies.  Such Indemnitor shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of Director, all amounts payable
as a result of such proceeding in accordance with the terms of such policies.

 

 (c)           In the event of any payment under this Agreement, the Indemnitors
shall be subrogated to the extent of such payment to all of the rights of
recovery of Director, who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Indemnitors to bring suit to enforce such rights.

 

Section 14.  Contribution.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Director for any reason whatsoever, then the Indemnitors, in lieu of
indemnifying Director, shall contribute to the Losses incurred by Director in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (a) the relative
benefits received by the Covered Entities (and their directors, officers,
employees and agents other than Director), on one hand, and Director, on the
other hand, as a result of the events or transactions giving cause to such
Proceeding, or (b) if the allocation described in clause (a) above is not
permitted by applicable law, the relative fault of the Covered Entities (and
their directors, officers, employees and agents other than Director), on one
hand, and Director, on the other hand, in connection with such events or
transactions.  The relative fault of the Covered Entities (and their directors,
officers, employees and agents other than Director), on one hand, and Director,
on the other hand, in connection with the events or transactions giving cause to
such Proceeding shall be determined by reference to, among other things, the
degree to which their actions were motivated by intent to gain personal profit
or advantage, the degree to which their liability is primary or secondary, and
the degree to which their conduct is active or passive.  The relative benefits
received by the Covered Entities (and their directors, officers, employees and
agents other than Director), on one hand, and Director, on the other hand, in
connection with the events or transactions giving cause to such Proceeding shall
be limited to direct and indirect financial benefits actually derived by the
applicable person, his designees or his intended beneficiaries from the action
or inaction in connection with the events or transactions giving cause to such
Proceeding, and shall not include any non-financial benefits or any benefits
that were not actually received by the applicable person, his designees or his
intended beneficiaries.

 

Section 15.  Joint and Several Obligations.  The obligations of the Corporation
and the Operating Partnership under this Agreement shall be joint and several.

 

Section 16.  Retroactive Effect; Binding Agreement.

 

 (a)           All agreements and obligations of the Indemnitors contained
herein shall commence upon the date that Director first became a director of the
Corporation, shall continue during the period of Director's Corporate Status and
shall continue thereafter so long as Director shall be subject to any possible
Proceeding by reason of Director's Corporate Status.  In this regard, the
provisions contained herein are intended to be retroactive and the full benefits
hereof shall be available in respect of any alleged or actual occurrences, acts
or failures to act that occurred prior to the date hereof.

 

 (b)           This Agreement shall be binding upon the Indemnitors and their
respective successors and assigns.  The Corporation shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Corporation or the
Operating Partnership, by agreement in form and substance reasonably
satisfactory to Director, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Indemnitors would
be required to perform if no such succession had taken place.  To the extent
that either of the Indemnitors maintains one or more insurance policies
providing liability insurance for the directors and officers of the Corporation,
upon any Change of Control, such Indemnitor shall use commercially reasonable
efforts to obtain or arrange for continuation or "tail" coverage for Director to
the maximum extent obtainable at such time.

 

- 10 -

--------------------------------------------------------------------------------

 

 (c)           This Agreement shall inure to the benefit of and be enforceable
by Director's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  Without limiting the
generality of the preceding sentence, if Director should die while any amounts
would still be payable to him hereunder if he had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Director's devisee, legatee, or other designee, or if
there be no such designee, to his estate.

 

Section 17.  Severability; Invalidity.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law, (ii) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto, and (iii) to the fullest
extent possible, the provisions of this Agreement (including each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 18.  Entire Agreement.

 

 (a)           Each of the Indemnitors expressly confirm and agree that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Director to continue to serve as a director of the Corporation,
and each of the Indemnitors acknowledges that Director is relying upon this
Agreement in serving as a director of the Corporation and having Corporate
Status with respect to any Covered Entity.

 

 (b)           This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the charter of the
Corporation, the By-laws of the Corporation, the Agreement of Limited
Partnership of the Operating Partnership and applicable law, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of Director
thereunder.

 

Section 19.  Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
thereto.  No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

 

Section 20.  Notice by Director.  Director agrees promptly to notify the
Indemnitors in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder.  The failure of Director to so notify the Indemnitors shall
not relieve the Indemnitors of any obligation which it may have to Director
under this Agreement or otherwise.

 

Section 21.  Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

 

 (i)           If to Director, at the address or fax number indicated on the
signature page of this Agreement, or such other address as Director shall
provide to the Indemnitors; and

 

 (ii)           If to the Indemnitors, at the address or fax number for each
Indemnitor indicated on the signature page of this Agreement, or at such other
address or fax number as may have been furnished to Director by such Indemnitor.

- 11 -

--------------------------------------------------------------------------------

 

 

Section 22.  Applicable Law and Consent to Jurisdiction.  This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Director pursuant to Section 10(b), the Corporation, the Operating
Partnership and Director hereby irrevocably and unconditionally (a) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the courts of the State of Maryland (the "Designated
Court"), and not in any other state or federal court in the United States of
America or any court in any other country, (b) consent to submit to the
exclusive jurisdiction of the Designated Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (c) waive any
objection to the laying of venue of any such action or proceeding in the
Designated Court, and (d) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Designated Court has been
brought in an improper or inconvenient forum.

 

Section 23.  Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same
Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

Section 24.  Miscellaneous.  Use of the masculine pronoun shall be deemed to
include usage of the feminine or neuter pronoun where appropriate.  Use of the
plural nouns shall be deemed to include usage of the singular form of such noun
where appropriate.  Whenever the words "include," "includes" or "including" are
used in this Agreement, they shall be deemed to be followed by the words
"without limitation."  Unless otherwise indicated, references in this Agreement
to any "Section" shall be deemed to refer to the indicated Section of this
Agreement.  The headings set forth in this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

[SIGNATURE PAGE FOLLOWS]




- 12 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

LIFE STORAGE, INC.

 

 

By:  /s/David L. Rogers                            

Name:  David L. Rogers

Title:    Chief Executive Officer

 

 

Address:

 

6467 Main Street

Buffalo, NY  14221

 

 

Fax Number:

 

(716) 633-3397

 

 

 

 

 

LIFE STORAGE LP

 

BY:  LIFE STORAGE HOLDINGS, INC, its general partner

 

By:  /s/David L. Rogers                            

Name:  David L. Rogers

Title:    Chief Executive Officer

 

 

Address:

 

6467 Main Street

Buffalo, NY  14221

 

 

Fax Number:

 

(716) 633-3397

 

 

 

 

 

DIRECTOR

 

 

             /s/Carol Hansell               

Name:  Carol Hansell

 

 

Address:

 

______________________

______________________

 

 

Fax Number:

 

(___) _________________

 

 

 

 

[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]

 

 

- 13 -